Citation Nr: 1514106	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for post-traumatic arthritis of the right middle finger.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and C. B.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In October 2014, the Board remanded the current issue for further evidentiary development.


FINDINGS OF FACT

1.  Prior to April 11, 2014, the Veteran's posttraumatic arthritis of the right middle finger was manifested by limitation of motion of the distal interphalangeal joint due to pain, and mild decrease in dexterity with twisting and probing; ankylosis of the joint was not shown.

2.  From April 11, 2014, the Veteran's posttraumatic arthritis of the right middle finger was manifested by ankylosis of the distal interphalangeal joint.


CONCLUSIONS OF LAW

1.  Prior to April 11, 2014, the criteria for a compensable evaluation for post-traumatic arthritis of the right middle finger have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5226, 5229 (2014).  

2.  From April 11, 2014, the criteria for an evaluation of 10 percent, but no higher, for posttraumatic arthritis of the right middle finger have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5226, 5229 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran's claim of entitlement to a higher rating arises from his disagreement with the initial evaluation following the grant of service connection, so additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and to provide VA examinations when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2014).  In this case, the VA obtained service treatment records, post-service treatment records, and VA examination reports.

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to     the Veteran, and relevant testimony concerning symptomatology, treatment, and impairment related to his service-connected arthritis of the right middle finger were obtained.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.   As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the October 2014 remand have been undertaken.  Additional VA treatment records were obtained, the Veteran   was given the opportunity to identify any other providers who treated him for his disability, he was afforded a VA examination that assessed the current severity of his disability, and he and his representative were subsequently furnished with a supplemental statement of the case.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence,   and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process, and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.

II.  Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt 
will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45,   4.59 (2014).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet.      App. 32 (2011). 

Service connection for the Veteran's post-traumatic arthritis of the right middle (long) finger (hereinafter, "right middle finger disability") was granted in March 2010 and assigned a noncompensable rating, effective December 16, 2009, under Diagnostic Code 5229-5010.  38 C.F.R. § 4.71a.  

Degenerative or traumatic arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved. 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014). When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2014).

For the purpose of rating disability from arthritis, major joints include the shoulders and wrists; the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints.  38 C.F.R. § 4.45(f) (2014).

The Board notes that the rating criteria that are applicable to the Veteran's right finger disability are identical for the major (dominant) extremity and the minor (non-dominant) extremity.

Under Diagnostic Code 5229, limitation of motion of the index or long finger, a noncompensable rating is warranted where there is a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is warranted where there is a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a.

A 10 percent evaluation may also be assigned for favorable or unfavorable ankylosis of the long finger.  38 C.F.R. § 4.71a, Diagnostic Code 5226.  

For the index, long, ring, and little fingers (digits II, III, IV, and V), zero degrees of flexion represents the fingers fully extended, making a straight line with the rest of the hand.  38 C.F.R. § 4.71a, Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand, Note (1).  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal  joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  Id. 

In addition, a 20 percent evaluation may be assigned for amputation of the long finger with metacarpal resection (more than one-half the bone lost) or proximal thereto.  Without metacarpal resection, at the proximal interphalangeal joint or proximal thereto, a 10 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5154.  The Board notes that, under the "amputation rule," the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.

The Veteran was first afforded a VA examination in February 2010.  At that time, he described pain in the top middle portion of his right hand.  He stated he did not notice the pain if he was not thinking about it, but that it throbbed if he bumped it against anything.  He also reported that the distal portion of his right middle finger would  turn white and feel numb but not painful, and that he had noticed that his distal interphalangeal joint in that finger had increased in size over the years.  The Veteran denied any significant effect of the disability on his occupation, but stated he noticed some mild decreases in dexterity and strength, and problems with such actions as tying his shoes.  Upon physical examination, the examiner noted normal distal pulses and capillary refill, but tenderness to palpation at the distal interphalangeal joint.  He documented metacarpophalangeal flexion to 90 degrees, proximal interphalangeal flexion to 100 degrees, and distal interphalangeal flexion from 10 to 55 degrees, with pain from 45 to 55 degrees and with any attempt to extend beyond 10 degrees.  The examiner noted there was no gap between the tips of the fingers and the proximal transverse crease of the palm, and no gap between the thumb pad and the fingers.  He noted normal strength for pushing, pulling and twisting, as well as normal dexterity with writing, touching and expression, but a mild decrease in dexterity with twisting and probing.

The Veteran sought private treatment for his right middle finger in October 2010, describing pain localized to the distal interphalangeal joint.  He stated the joint had become chronically painful over the years, and that he had noticed enlargement of the joint.  He reported that any contact with the joint was painful.  The physician noted tenderness to palpation across the dorsal surface of the distal interphalangeal joint, and limited motion of the joint.  He reported that X-rays revealed advanced arthrosis of the distal interphalangeal joint of the middle finger, and recommended that the Veteran consider having a procedure to fuse the joint.

During his January 2014 Board hearing, the Veteran indicated that his right middle finger was very sensitive, that any contact with the distal interphalangeal joint of that finger caused severe pain, and that he could no longer bend that joint.  He described his pain as constant, and indicated he had difficulty with tasks such as removing a fish hook and writing, and that he did not believe he could grip a bat or a golf club.

The Veteran was afforded a second VA examination in January 2015.  At that time, the Veteran described pain in his finger with flare-ups two to three days a week after bumping it against things.  He explained that the pain lasted all day when    that happened.  The examiner noted that a February 2010 X-ray study documented  "very advanced degenerative change at the distal interphalangeal joint of the middle finger."  Upon physical examination, she documented no gap between the thumb pad and the fingers or between any of the fingertips and the proximal transverse crease of the palm.  She also noted that repetitive testing of those movements did not create gaps.  She documented ankylosis of the Veteran's right middle finger at the distal interphalangeal joint at 0 degrees with 5 degrees of lateral deflection.  She also noted that a red bump was present at the joint site.  Muscle strength and hand grip tests were normal, and the examiner noted that there were no scars.

After review of the evidence of record, the Board finds that the Veteran is entitled to a rating of 10 percent, but no higher, under Diagnostic Code 5226 beginning April 11, 2014, as he reported during his hearing that he was unable to move the distal interphalangeal joint of his right middle finger, and ankylosis of that joint was subsequently confirmed by the January 2015 VA examiner.  The Board also finds that a compensable rating is not warranted prior to that date. 

Regarding the period from April 11, 2014, 10 percent is the maximum rating for the Veteran's disability of his right middle finger.  The January 2015 VA examination revealed ankylosis of the distal interphalangeal joint of that finger, but not of the proximal interphalangeal joint or the metacarpal phalangeal joint.  It was noted that the Veteran had full grip strength in his right hand, and the examiner specifically found that the ankylosis did not interfere with motion of the other digits or the hand.  These findings are not equivalent to an amputation with metacarpal resection.  Assignment of a rating in excess of 10 percent for a disability affecting the distal interphalangeal joint of the middle finger, only, would also violate the amputation rule, as a 10 percent is warranted for an amputation of the middle finger without metacarpal resection.  See 38 C.F.R. § 4.68.

Turning to the period prior to April 11, 2014, the evidence of record does not document ankylosis of the distal interphalangeal joint of the Veteran's right finger.  Indeed, both the February 2010 VA examiner and the October 2010 private physician noted some movement in that joint.  In addition, there is no evidence of a gap between the middle fingertip and the proximal transverse crease of the Veteran's palm or limitation of extension of the distal interphalangeal joint of the right middle finger by more than 30 degrees, such that a 10 percent rating under Diagnostic Code 5229 would be appropriate.  

The Board notes that it has reviewed and considered the Veteran's assertions in support of his claim of entitlement to a higher disability rating for his right middle finger, including his reports of severe pain when his distal interphalangeal joint is touched or bumps into things, mild decrease in dexterity and strength, difficulty with such actions as tying his shoes, and decreased motion in the distal interphalangeal joint.  However, even considering functional loss and his subjective complaints, the Board finds that limitation of motion of the severity contemplated by the applicable rating criteria was not shown prior to April 11, 2014 such that a 10 percent rating would be warranted.

Finally, the Board has considered the applicability of Diagnostic Codes 5003/5010.  However, under the rating criteria permitting a compensable rating for any limitation of motion based on arthritis requires the impairment to be of a major joint or group   of minor joints. 38 C.F.R. § 4.71a.  As noted above, the carpal, metacarpal, and interphalangeal joints are a group of minor joints.  38 C.F.R. § 4.45(f).  Here, the Veteran's impairment involves only a single minor joint-the distal interphalangeal joint.  Accordingly, a higher rating is therefore not warranted based on the presence of osteoarthritis and noncompensable limitation of motion in that single minor joint.  See 38 C.F.R. §§ 4.45(f), 4.71a, Diagnostic Codes 5003, 5010 (2014).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and the Board has considered the symptoms resulting in functional impairment pursuant to 38 C.F.R. § 4.40, 4.45 and 4.59.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, supra. 

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, including the Veteran's reported symptomatology, the Board concludes that the schedular rating criteria reasonably describe his right middle finger disability picture.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In any event, the Veteran has not been hospitalized for the condition during the course of the claim, nor has he alleged his disability results in marked interference with employment.  In this regard, although the Veteran reported he could no longer do cable splicing in his job right out of the military, he was able to drive trucks in subsequent employment.  The Veteran denied his finger disability had any significant effect on his occupation during both his 2010 and 2013 VA examinations.  Consequently, referral for extraschedular consideration is not warranted.

As a final matter, the Veteran does not contend and the evidence does not    suggest the Veteran is unemployable due to his right finger disability.  Indeed,   the 2013 examiner noted the Veteran's finger condition did not impact his ability to work.  Accordingly, the Board finds a claim for a total disability rating based on individual unemployability has not been raised, and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is warranted. 

In summary, the Board finds that the Veteran's right middle finger disability more closely approximates the criteria for a 10 percent rating from April 11, 2014.  Prior to that time, a compensable rating is not warranted.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, to the extent the Veteran's claim been denied, the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.



ORDER

Entitlement to a compensable evaluation for posttraumatic arthritis of the right middle finger for the period prior to April 11, 2014 is denied.

An evaluation of 10 percent, but no higher, for posttraumatic arthritis of the right middle finger is granted for the period from April 11, 2014, subject to the rules and regulations governing the payment of VA monetary benefits.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


